EXHIBIT 10.46

 

THIS NOTE AND THE COMMON STOCK ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT
BEEN AND WILL NOT BE REGISTERED WITH THE UNITED STATES SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE PURSUANT TO AN EXEMPTION
FROM REGISTRATION PROVIDED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND THE
RULES AND REGULATIONS PROMULGATED THEREUNDER (THE "1933 ACT”)

 

US $105,000.00

 

ELITE DATA SERVICES, INC.

 

6% CONVERTIBLE REDEEMABLE NOTE

 

DUE JUNE 11, 2016

 

FOR VALUE RECEIVED, Elite Data Services, Inc. (the “Company”) promises to pay to
the order of LG CAPITAL FUNDING, LLC and its authorized successors and permitted
assigns ("Holder"), the aggregate principal face amount of One Hundred Five
Thousand Dollars exactly (U.S. $105,000.00) on June 11, 2016 ("Maturity Date")
and to pay interest on the principal amount outstanding hereunder at the rate of
6% per annum commencing on June 11, 2015. The principal and interest pertaining
to this Note are payable at 1218 Union Street, Suite #2, Brooklyn, NY 11225,
initially, and if changed, last appearing on the records of the Company as
designated in writing by the Holder hereof from time to time. The Company will
pay interest payment and the outstanding principal due upon this Note at the
sixth month anniversary and continuing until the Maturity Date, less any amounts
required by law to be deducted or withheld, to the Holder of this Note by check
or wire transfer addressed to such Holder at the last address appearing on the
records of the Company. The forwarding of such check or wire transfer shall
constitute a payment of outstanding principal hereunder and shall satisfy and
discharge the liability for principal on this Note to the extent of the sum
represented by such check or wire transfer. Interest shall be payable in Common
Stock (as defined below) pursuant to paragraph 4(b) herein.

 

This Note is subject to the following additional provisions:

 

1. The Company shall be entitled to withhold from all payments any amounts
required to be withheld under applicable laws.    

 

2. This Note may be transferred or exchanged only in compliance with the
Securities Act of 1933, as amended ("Act"), and applicable state securities
laws. Holder shall provide the Company with 3-day written notice of the Note’s
transfer and shall presume that any attempted transfer to a party is deemed
qualified by the Holder. Any attempted transfer to a non-qualifying party shall
be treated by the Company as void. Prior to due presentment for transfer of this
Note, the Company and any agent of the Company may treat the person in whose
name this Note is duly registered on the Company's records as the owner hereof
for all other purposes, whether or not this Note be overdue, and neither the
Company nor any such agent shall be affected or bound by notice to the contrary.
Any Holder of this Note electing to exercise the right of conversion set forth
in Section 4(a) hereof, in addition to the requirements set forth in Section
4(a), and any prospective transferee of this Note, also is required to give the
Company written confirmation that this Note is being converted ("Notice of
Conversion") in the form annexed hereto as Exhibit A. The date of receipt
(including receipt by telecopy) of such Notice of Conversion shall be the
Conversion Date.

 

Company Initials

 

CHR

 

 
1


--------------------------------------------------------------------------------




 

3. (a) The Holder of this Note is entitled, at its option, at any time, to
convert all or any amount of the principal face amount of this Note then
outstanding into shares of the Company's common stock (the "Common Stock") at a
price ("Conversion Price") for each share of Common Stock equal to 58% of the
lowest trading price of the Common Stock as reported on the OTCQB marketplace
which the Company’s shares are traded or any market upon which the Common Stock
may be traded in the future ("Exchange"), for the ten prior trading days
including the day upon which a Notice of Conversion is received by the Company
and its transfer agent (provided such Notice of Conversion is delivered by
electronic method of communication to the Company or its transfer agent after 4
P.M. Eastern Standard or Daylight Savings Time if the Holder wishes to include
the same day closing price) beginning on the 181th day after June 11, 2015.

 

(b) If the shares have not been delivered within 3 business days, the Notice of
Conversion may be rescinded. Such conversion shall be effectuated by the
transfer agent of the Company delivering the shares of Common Stock to the
Holder within 3 business days of receipt by the Company of the Notice of
Conversion. Accrued but unpaid interest shall be subject to conversion. No
fractional shares or scrip representing fractions of shares will be issued on
conversion, but the number of shares issuable shall be rounded to the nearest
whole share. To the extent the Conversion Price of the Company’s Common Stock
closes below the par value per share, the Company will take all steps necessary
to solicit the consent of the stockholders to reduce the par value to the lowest
value possible under law. The Company agrees to honor all conversions submitted
pending this increase. In the event the Company experiences a DTC “Chill” on its
shares, the conversion price shall be decreased to 48% instead of 58% while that
“Chill” is in effect. In no event shall the Holder be allowed to effect a
conversion if such conversion, along with all other shares of Company Common
Stock beneficially owned by the Holder and its affiliates would exceed 9.9% of
the outstanding shares of the Common Stock of the Company.

 

(c) Interest on any unpaid principal balance of this Note shall be paid at the
rate of 6% per annum with the first payment being made on the sixth-month
anniversary of this Note. Interest shall be paid by the Company in Common Stock
("Interest Shares"). Holder may, at any time after six months, send in a Notice
of Conversion to the Company for Interest Shares based on the formula provided
in Section 3(a) above. The dollar amount converted into Interest Shares shall be
all or a portion of the accrued interest calculated on the unpaid principal
balance of this Note to the date of such notice.

 

(d) The Notes may be prepaid, in whole or in part, with the following penalties:
(i) if the note is prepaid within 90 days of the issuance date, then at 120% of
the face amount plus any accrued interest; (ii) if the note is prepaid within 91
days after the issuance date but less than 150 days after the issuance date,
then at 130% of the face amount plus any accrued interest; (iii) if the note is
prepaid within 150 days after the issuance date but less than 180 days after the
issuance date, then at 140% of the face amount plus any accrued interest. This
Note may not be prepaid after the 180th day without written permission from LG
Capital Funding, LLC. Such redemption must be closed and funded within 3 days of
giving notice of redemption of the right to redeem shall be null and void.

 

(e) Upon (i) a transfer of all or substantially all of the assets of the Company
to any person in a single transaction or series of related transactions, (ii) a
reclassification, capital reorganization or other change or exchange of
outstanding shares of the Common Stock, other than a forward or reverse stock
split or stock dividend, or (iii) any consolidation or merger of the Company
with or into another person or entity in which the Company is not the surviving
entity (other than a merger which is effected solely to change the jurisdiction
of incorporation of the Company and results in a reclassification, conversion or
exchange of outstanding shares of Common Stock solely into shares of Common
Stock) (each of items (i), (ii) and (iii) being referred to as a "Sale Event"),
then, in each case, the Company shall, upon request of the Holder, redeem this
Note in cash for 150% of the principal amount, plus accrued but unpaid interest
through the date of redemption, or at the election of the Holder, such Holder
may convert the unpaid principal amount of this Note (together with the amount
of accrued but unpaid interest) into shares of Common Stock immediately prior to
such Sale Event at the Conversion Price.

 

(f) In case of any Sale Event (not to include a sale of all or substantially all
of the Company’s assets) in connection with which this Note is not redeemed or
converted, the Company shall cause effective provision to be made so that the
Holder of this Note shall have the right thereafter, by converting this Note, to
purchase or convert this Note into the kind and number of shares of stock or
other securities or property (including cash) receivable upon such
reclassification, capital reorganization or other change, consolidation or
merger by a holder of the number of shares of Common Stock that could have been
purchased upon exercise of the Note and at the same Conversion Price, as defined
in this Note, immediately prior to such Sale Event. The foregoing provisions
shall similarly apply to successive Sale Events. If the consideration received
by the holders of Common Stock is other than cash, the value shall be as
determined by the Board of Directors of the Company or successor person or
entity acting in good faith.

 

Company Initials

 

CHR

 

 
2


--------------------------------------------------------------------------------




 

4. The Holder agrees that so long as this Note from the Holder and the Company
remains outstanding, the Holder will not enter into or effect "short sales" of
the Common Stock or hedging transaction which establishes a net short position
with respect to the Common Stock of the Company. The Company acknowledges and
agrees that upon delivery of a conversion notice by the Holder, the Holder
immediately owns the shares of Common Stock described in the conversion notice
and any sale of those shares issuable under such conversion notice would not be
considered short sales. 

 

5. No provision of this Note shall alter or impair the obligation of the
Company, which is absolute and unconditional, to pay the principal of, and
interest on, this Note at the time, place, and rate, and in the form, herein
prescribed.

  

6. The Company hereby expressly waives demand and presentment for payment,
notice of non-payment, protest, notice of protest, notice of dishonor, notice of
acceleration or intent to accelerate, and diligence in taking any action to
collect amounts called for hereunder and shall be directly and primarily liable
for the payment of all sums owing and to be owing hereto.

 

7. The Company agrees to pay all costs and expenses, including reasonable
attorneys' fees and expenses, which may be incurred by the Holder in collecting
any amount due under this Note.

 

8. If one or more of the following described "Events of Default" shall occur:

 

(a) The Company shall default in the payment of principal or interest on this
Note to the Holder by the Company as of the Maturity Date; or

 

(b) Any of the representations or warranties made by the Company herein or in
any certificate or financial or other written statements heretofore or hereafter
furnished by or on behalf of the Company in connection with the execution and
delivery of this Note, or the Securities Purchase Agreement under which this
note was issued shall be false or misleading in any respect; or

 

(c) The Company shall fail to perform or observe, in any respect, any covenant,
term, provision, condition, agreement or obligation of the Company under this
Note or any other note issued to the Holder; or

 

(d) The Company shall (1) make an assignment for the benefit of creditors or
commence proceedings for its dissolution; (2) apply for or consent to the
appointment of a trustee, liquidator or receiver for its or for a substantial
part of its property or business; (3) file a petition for bankruptcy relief,
consent to the filing of such petition or have filed against it an involuntary
petition for bankruptcy relief, all under federal or state laws as applicable;
or

 

(e) A trustee, liquidator or receiver shall be appointed for the Company or for
a substantial part of its property or business without its consent and shall not
be discharged within sixty (60) days after such appointment; or

 

(f) Any governmental agency or any court of competent jurisdiction at the
instance of any governmental agency shall assume custody or control of the whole
or any substantial portion of the properties or assets of the Company; or

 

(g) One or more money judgments, writs or warrants of attachment, or similar
process, in excess of fifty thousand dollars ($50,000) in the aggregate, shall
be entered or filed against the Company or any of its properties or other assets
and shall remain unpaid, unvacated, unbonded or unstayed for a period of thirty
(30) days or in any event later than five (5) days prior to the date of any
proposed sale thereunder with the exception of the current litigation that is
al- ready disclosed as reported on the Company’s public filings; or

     

(h) The Company shall have its Common Stock delisted from a market (including
the OTCQB marketplace) or, if the Common Stock trades on an exchange, then
trading in the Common Stock shall be suspended for more than 10 consecutive
days;

 

(i) The Company shall not deliver to the Holder the Common Stock pursuant to
paragraph 4 herein without restrictive legend within 3 business days of its
receipt of a Notice of Conversion (provided that a reasonable attorney opinion
has been provided by Holder to the Company in which it deems it can reasonably
rely); or

 

(j) The Company shall not be “current” in its filings with the Securities and
Exchange Commission, and such shall not be cured within 10 business days; or

 

Company Initials

 

CHR

 

  

3


--------------------------------------------------------------------------------




 

(k) The Company shall lose the “bid” price for its stock and a market (including
the OTCBB marketplace or other exchange) Then, or at any time thereafter, unless
cured within 5 business days, and in each and every such case, unless such Event
of Default shall have been waived in writing by the Holder (which waiver shall
not be deemed to be a waiver of any subsequent default) at the option of the
Holder and in the Holder's sole discretion, the Holder may consider this Note
immediately due and payable, without presentment, demand, protest or (further)
notice of any kind (other than notice of acceleration), all of which are hereby
expressly waived, anything herein or in any note or other instruments contained
to the contrary notwithstanding, and the Holder may immediately, and without
expiration of any period of grace, enforce any and all of the Holder's rights
and remedies provided herein or any other rights or remedies afforded by law.
Upon an Event of Default, interest shall accrue at a default interest rate of
24% per annum or, if such rate is usurious or not permitted by current law, then
at the highest rate of interest permitted by law. In the event of a breach of
Section 8(i) the penalty shall be $250 per day the shares are not issued
beginning on the 5th day after the conversion notice was delivered to the
Company. This penalty shall increase to $500 per day beginning on the 10th day.
The penalty for a breach of Section 8(k) shall be an increase of the outstanding
principal amounts by 20%. In case of a breach of Section 8(h), the outstanding
principal due under this Note shall increase by 50%. Further, if a breach of
Section 8(m) occurs or is continuing after the 6 month anniversary of the Note,
then the Holder shall be entitled to use the lowest closing bid price during the
delinquency period (after cure period) as a base price for the conversion. For
example, if the lowest closing bid price during the delinquency period is $0.01
per share and the conversion discount is 50% the Holder may elect to convert
future conversions at $0.005 per share. If this Note is not paid at maturity,
the outstanding principal due under this Note shall increase by 10%.

 

9. At the Holder’s election, if the Company fails for any reason to deliver to
the Holder the conversion shares by the by the 3rd business day following the
delivery of a Notice of Conversion to the Company and if the Holder incurs a
Failure to Deliver Loss, then at any time the Holder may provide the Company
written notice and documentary evidence indicating the amounts payable to the
Holder in respect of the Failure to Deliver Loss and the Company must make the
Holder whole as follows: Failure to Deliver Loss = [(High trade price at any
time on or after the day of exercise) x (Number of conversion shares)]. Such
failure to deliver will be repayable in the Company’s Common Stock.

 

10. In case any provision of this Note is held by a court of competent
jurisdiction to be excessive in scope or otherwise invalid or unenforceable,
such provision shall be adjusted rather than voided, if possible, so that it is
enforceable to the maximum extent possible, and the validity and enforceability
of the remaining provisions of this Note will not in any way be affected or
impaired thereby.

 

11. Neither this Note nor any term hereof may be amended, waived, discharged or
terminated other than by a written instrument signed by the Company and the
Holder.

 

12. The Company represents that it is not a “shell” issuer and has never been a
“shell” issuer or that if it previously has been a “shell” issuer that at least
12 months have passed since the Company has reported form 10 type information
indicating it is no longer a “shell issuer.

 

13. The Company shall issue irrevocable transfer agent instructions reserving
3,291,000 shares of its Common Stock for conversions under this Note (the “Share
Reserve”). Upon full conversion of this Note, any shares remaining in the Share
Reserve shall be cancelled, The Company shall pay all costs associated with
issuing and delivering the shares. If such amounts are to be paid by the Holder,
it may deduct such amounts from the Conversion Price. The Holder may reasonably
request the Company, from time to time, to increase the share reserve in which
the Company shall promptly notify its transfer agent to increase if within three
times the amount of shares required if the note be fully converted. Holder shall
supply to the Company the Notice of Conversion, Conversion price with supporting
calculations and subsequent principal amount deducted as a result of the
conversion, and an opinion letter of Holder’s Counsel to remove the restrictive
legend. Company shall then in turn be responsible for providing its transfer
agent a board resolution.

 

14. The Company will give the Holder direct notice of any corporate actions,
including but not limited to name changes, stock splits, recapitalizations etc.
This notice shall be given to the Holder as soon as possible under law.

 

15. This Note shall be governed by and construed in accordance with the laws of
New York applicable to contracts made and wholly to be performed within the
State of New York and shall be binding upon the successors and assigns of each
party hereto. The Holder and the Company hereby mutually waive trial by jury and
consent to exclusive jurisdiction and venue in the courts of the State of New
York. This Agreement may be executed in counterparts, and the facsimile
transmission of an executed counterpart to this Agreement shall be effective as
an original.

  

Company Initials

 

CHR

 

 
4


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed by an
officer thereunto duly authorized.

 

 

ELITE DATA SERVICES, INC.

          Dated: June 11, 2015 By: /s/ Charles Rimlinger     Name: Charles
Rimlinger     Title:

Chief Executive Officer

 

 

 

Company Initials

 

CHR

 

 

 

5

--------------------------------------------------------------------------------